DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicant’s argument on page 8 that Goh does not teach “a first connection for reducing a first measurement voltage is at a first end of the measurement resistor: and wherein a second connection for reducing a second measurement voltage is at second end of the measurement resistor” is not persuasive.  Koh teaches the measurement resistor 1108 is connected in series with thermistor 1106.  The one end/node of the resistor 1108 is connected to adjustable voltage source 1102 and the other end/node is connected to temperature detector circuit.  According to Kirchhoff’s Voltage Law (KVL) the resistor 1108 would reduce the voltage by it’s resistance and current.  Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., variable resistor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

	Applicant’s argument on page 10 that Kawamura does not teach “a first connection for reducing a first measurement voltage is at a first end of the measurement resistor: and wherein a second connection for reducing a second measurement voltage is at second end of the measurement resistor” is not persuasive.  Kawamura teaches the measurement resistor Rth is connected in series with resistor Rc and Rx.  The one end/node of the resistor is connected to voltage source Vc which is adjusted by the adjustment resistor Rx (para 47) and the other end/node is connected common ground to temperature detector circuit.  According to Kirchhoff’s Voltage Law (KVL) the resistor Rx along with Rth would reduce the voltage by it’s resistance and current.  
	With respect to applicant’s argument on page 10 that Kawamura current follow through Rp and does not flow through Rth, Rth along with Rx reduces voltage from Vcc.  


Claim Objections
Claim 5 is objected to because of the following informalities:  
Amended claim 5 depends on claim 3 which is cancelled.  It appears to depend on claim 1 and for purpose of prosecution examiner treated such.
Amended Claim 12 reads “voltage is using the controllable voltage source” in line 5 and it appears word “adjusted” is crossed out.  Examiner suggests keeping the word “adjusted”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-8, based on amendment of claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a first connection for reducing a first measurement voltage is at a first end of the measurement resistor: and wherein a second connection for reducing a second measurement voltage is at second end of the measurement resistor” and as best understood a single resistor 2 is connected to a sensing circuit 10 (Fig 1).  Therefore it’s unclear how the second connector is reducing voltage again.  A resistor in series with voltage source or within a circuit, would reduce the voltage once.  Claims 2 and 5-8 are rejected under 112(b) as they depend on claim 1.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (2009/0110028 hereinafter Goh).
	Regarding claim 1, Goh teaches a temperature sensor circuit for measuring a temperature (abstract, para 005), the temperature sensor circuit comprising:
	a measurement resistor (1108 Fig 11, para 77) and a controllable voltage source (1102 Fig 11) which is connected to the measurement resistor (1108 Fig 11) and configured to apply an input voltage to the measurement resistor (para 77)), wherein the input voltage can be adjusted continuously using the controllable voltage source (para 77);
	wherein a first connection for reducing a first measurement voltage is at a first end of the measurement resistor; and wherein a second connection for reducing a second measurement voltage is at second end of the measurement resistor (measurement resistor 1108 is connected in series with thermistor 1106 and would reduce the voltage by it’s resistance and current).
	With respect to claim 2, Goh teaches a voltage divider resistor (resistor ladder: para 77), with which the measurement resistor is connected in series (1108, 1106 Fig 11).
	
	With respect to claim 7, Goh having an evaluation circuit (para 77, 1150 Fig 11) which is configured to regulate the controllable voltage source (para 77) on the basis of an input variable from the temperature sensor circuit in order to adapt the input voltage to the input variable (para 77).
Claims 1, 2, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (2011/0310928 hereinafter Kawamura).
	Regarding claim 1, Kawamura teaches a temperature sensor circuit for measuring a temperature (abstract), the temperature sensor circuit comprising:

	wherein a first connection for reducing a first measurement voltage is at a first end of the measurement resistor; and wherein a second connection for reducing a second measurement voltage is at second end of the measurement resistor (measurement resistor Rth is connected in series with Rc and Rx and would reduce the voltage by it’s resistance and current).

	With respect to claim 2, Kawamura a voltage divider resistor (Rx, para 47 Fig 1), with which the measurement resistor is connected in series (Rth Fig 1).

	Regarding claim 5, Kawamura teaches an analog/digital converter (9) is connected to at least one connection (20 Fig 1) for reducing a measurement voltage and configured to convert a measurement voltage into a digital voltage signal (A/D converter converts analog voltages to digital 20 Fig 1).
	
	With respect to claim 7, Kawamura teaches having an evaluation circuit (40 Fig 1) which is configured to regulate the controllable voltage source (para 64) on the basis of an input variable from the temperature sensor circuit in order to adapt the input voltage to the input variable (para 64).
	Regarding claim 9, Kawamura teaches a method for carrying out a temperature measurement using a temperature sensor circuit (abstract) having a measurement resistor (Rth Fig 1, para 47) and a controllable voltage source (Rx Fig 1, para 47) which is connected to the measurement resistor (Rth, Rx Fig 1) and configured to apply an input voltage to the measurement resistor (para 47), wherein the input voltage can be adjusted continuously using the controllable voltage source (para 47), method comprising steps of:
	a) providing a measurement current which flows through the measurement resistor for the temperature measurement (voltages applied through Rx creates a current that flows through Rth Fig 1),

	c) providing a measurement signal of the temperature measurement, wherein an accuracy of the temperature measurement is increased (para 64, high precision: para 71, dynamic range: para 71). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (2011/0310928 hereinafter Kawamura) in view of Sengupta et al. (5,847,546 hereinafter Sengupta).
	Regarding claim 6, Kawamura does not teach a current sensor is connected in series with the measurement resistor in order to measure an electrical current flowing through the measurement resistor.  Kawamura teaches series resistor connected with measurement resistor and connector to A/D converter (20, 30 Fig 1)
Sengupta teaches a series resistor is used to measurement current (current sensor Fig 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a series resistor as taught by Sengupta to measure current for optimal operation of the circuit.
	With respect to claim 10, Kawamura teaches the method comprising steps of:
	d) detecting sensor heating (para 54, Fig 3A, 3B),
	e) regulating at least one of the following parameters on the basis of the heating detected
in step d):
	- intensity of the increased measurement current (adjusting voltage para 56) in step b),

	- length of the limited interval of time (para 55) in step b), and
	- repetition rate of step b).
	However, Kawamura does not teach measuring current and repeating steps b).
Sengupta teaches a series resistor is used to measurement current (current sensor Fig 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a series resistor as taught by Sengupta to measure current for optimal operation of the circuit.  Regarding repeating steps, Kawamura teaches the said circuit is controlled by CPU (para 4) and repeating instructions/steps by a CPU would have been obvious to try for predictable result.  

Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (2011/0310928 hereinafter Kawamura) in view of Laakso et al. (2007/0171055 hereinafter Laakso).
	Regarding claim 8, Kawamura does not teach the controllable voltage source or current source has a PWM module which is connected to a damping resistor and a capacitor in order to generate the input voltage from a constant supply voltage, wherein the input voltage is regulated by specifying a pulse width for the PWM module.
	Laakso teaches the controllable voltage source or current source has a PWM module which is connected to a resistor (various resistors Fig 3, para 31) and a capacitor in order to generate the input voltage from a constant supply voltage, wherein the input voltage is regulated by specifying a pulse width for the PWM module (Fig 3; input voltage +12 INTHER Fig 3).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a PWM modulator as taught by Laakso for measuring wide temperature range. 
	With respect to claim 12, Kawamura teaches a method for carrying out a temperature measurement using a temperature sensor circuit (abstract) having a measurement resistor (Rth Fig 1, 
	a) provide a measurement current which flows through the measurement resistor for the temperature measurement (controllable voltage Rx applied through measurement resistor Rth and when voltage is applied current flows through the circuit),
	b) provide an increased measurement current which flows through the measurement
resistor (controllable voltage Rx applied through measurement resistor Rth and when voltage is applied current flows through the circuit) for the temperature measurement in at least one limited interval of time, and
	c) provide a measurement signal of the temperature measurement, wherein an accuracy of the temperature measurement is increased (para 64, high precision para 71, dynamic range: para 71).
	However, Kawamura does not teach controlling current for a limited interval of time.
	Laakso teaches the controllable voltage source or current source has a PWM module (various resistors Fig 3, para 31).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a PWM modulator as taught by Laakso for measuring wide temperature range.  Regarding a non-transitory, computer-readable media containing program instructions, Kawamura teaches a CPU perform function and it’s known to PHOSITA to use instruction code to perform CPU function.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855